Citation Nr: 1036289	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for dysthymia.

2. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cluster 
headaches.

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran had active honorable service from June 1980 to August 
1980.  He also served on active duty from August 1981 to November 
1983 with a discharge under honorable conditions.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied the benefits sought on appeal.  The 
Veteran's claims file was subsequently transferred to the RO in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant was scheduled for a video conference hearing before 
a Veterans Law Judge of the Board to be held at the Muskogee, 
Oklahoma Regional Office on October 22, 2009.

In a May 2010 letter, the appellant requested that he be 
rescheduled for a new video conference hearing.  He indicated 
that he could not attend the October 2009 hearing due to his 
incarceration, noting that he did not receive notice of his 
scheduled hearing.  The appellant has shown good cause for his 
request.  As such, the appeal must be returned to the RO for 
appropriate action as provided for under 38 C.F.R. § 20.704(c) 
(2009).



Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
video conference hearing before a Veterans 
Law Judge of the Board as soon as it may be 
feasible.  The RO should send notice of the 
scheduled hearing to the appellant and his 
representative, a copy of which should be 
associated with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
